Case 1:20-cv-01074-PLM-PJG ECF No. 12, PageID.50 Filed 01/27/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
__________________________________________
                                           )
PENSION BENEFIT GUARANTY                  )
CORPORATION                               )
                                           )
            Plaintiff,                     )
                                           )
            v.                            )    Case No. 1:20-cv-1074
                                           )
KLISE MANUFACTURING COMPANY               )    Hon. Paul L. Maloney
                                           )
            Defendant.                     )
__________________________________________)

                      ORDER GRANTING JUDGMENT BY DEFAULT

       The court has reviewed the Pension Benefit Guaranty Corporation’s Motion for Judgment

by Default against Klise Manufacturing Company (“Klise”), the Memorandum of Points and

Authorities in support thereof, and the clerk having entered the default with respect to Klise, and

good cause having been shown therefor, it is, by the court,

       ORDERED: that a judgment by default is entered in favor of the Pension Benefit

Guaranty Corporation under Fed. R. Civ. P. 55(b)(2); and it is

       FURTHER ORDERED: that the Klise Manufacturing Company Pension Plan (the

“Pension Plan”) is terminated under 29 U.S.C. § 1342(c); and it is

       FURTHER ORDERED: that the Pension Benefit Guaranty Corporation is appointed as

statutory trustee of the Pension Plan under 29 U.S.C. § 1342(c); and it is

       FURTHER ORDERED: that October 31, 2018, is established as the termination date of

the Pension Plan under 29 U.S.C. § 1348(a)(4); and it is

       FURTHER ORDERED: that Klise and all other persons or entities having possession,

custody, or control of any records, assets, or other property of the Pension Plan shall transfer,
Case 1:20-cv-01074-PLM-PJG ECF No. 12, PageID.51 Filed 01/27/21 Page 2 of 2




convey, and deliver all such records, assets, and property to the Pension Benefit Guaranty

Corporation.



      January 27, 2021
Date:__________________                               /s/ Paul L. Maloney
                                                    ____________________________________
                                                    PAUL L. MALONEY
                                                    United States District Judge




                                                2
